DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: 120.
The drawings are further objected to because reference number “112” has been defined as the electrocrushing drill bit, yet in FIG. 1 “112” is not pointing to a drill bit.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are 
Specification
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it recites the implied phrases “The disclosure relates to” and “The disclosure further relates to” which should both be deleted.  Correction is required.  See MPEP § 608.01(b).
The disclosure is further objected to because of the following informalities: reference number “104” has been defined as both a derrick and a pump; however, each reference number should only be defined using one term throughout the entirety of the Specification.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 21-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-14 of U.S. Patent No. 10,557,073 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because every limitation required by present claims 21-33 is already required by patented claims 1 and 3-14.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 USC 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21, 23, 26-28, 30 and 31 are rejected under 35 USC 102(a)(1) as being anticipated by Moeny (US 2006/0067516 A1).
Referring to claim 21: Moeny teaches an electrocrushing drilling fluid comprising:
a polar oil, a non-polar oil, or a combination thereof, and

wherein a ratio of oil:water is between 50:50 and 99:1 (v:v) ¶ [0123], and
wherein the electrocrushing drilling fluid has a dielectric strength of at least 100 kV/cm at 10 microseconds rise time [0164].
Referring to claim 23: Moeny teaches the electrocrushing drilling fluid has an electric conductivity of less than 10-4 mho/cm [0114].
Referring to claim 26: Moeny the oil:water ratio of the electrocrushing drilling fluid is between 60:40 and 99:1 (v:v) [0123].
Referring to claim 27: Moeny the polar oil comprises a vegetable oil [0120], an ester oil, or any combinations thereof.
Referring to claim 28: Moeny teaches the non-polar oil comprises a mineral oil [0117], a diesel oil or fuel, a paraffin-based oil, an oil containing branched and linear aliphatic hydrocarbons having between 8 and 26 carbon atoms and a boiling point in the range of 120 °C to 380 °C, an oil containing hydrocarbons having between 10 and 16 carbon atoms and a viscosity of 1.5 to 2 cSt at 40°C, or any combinations thereof.
Referring to claims 30 and 31: Moeny teaches the electrocrushing drilling fluid further comprises an alkylene carbonate, wherein the alkylene carbonate comprises butylene carbonate, propylene carbonate, glycerine carbonate, or any combinations thereof [0119].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC 102(b)(2)(C) for any potential 35 USC 102(a)(2) prior art against the later invention.
Claims 22, 24, 25, and 29 are rejected under 35 USC 103 as being unpatentable over Moeny, alone.
Referring to claim 22: While Moeny teaches various dielectric constants [0114], [0118] and [0166], Moeny does not specifically teach the electrocrushing drilling fluid has a dielectric constant of at least 6 at 100 kHz frequency.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dielectric constant taught by Moeny to be at least 6 at 100 kHz since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Referring to claims 24 and 25: While Moeny inherently teaches the electrocrushing drilling fluid has a viscosity, Moeny does not specifically teach the electrocrushing drilling fluid has a viscosity of less than 9 cSt at 40°C, or more specifically less than 4 cSt at 40°C.  It would have been obvious to one of ordinary skill In re Aller, 105 USPQ 233.
Referring to claim 29: While Moeny teaches using additive [0120], Moeny does not specifically teach the electrocrushing drilling fluid further comprises glycerin.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fluid taught by Moeny to comprise glycerin since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claim 32 is rejected under 35 USC 103 as being unpatentable over Moeny and in view of Van Slyke et al. (US 2015/0322326 A1) (“Van Slyke).
Moeny does not teach the electrocrushing drilling fluid further comprises at least one additive as claimed.  Van Slyke teaches an electrocrushing drilling fluid [0093]-[0094] comprises at least one additive comprising an electrical additive, a lost circulation material, a rheology modifier, a weighting agent, an emulsifier, a corrosion inhibitor, a defoamer, a shale stabilizer, a lubricant, a wetting agent, a dispersing agent, a shale inhibitor, a pH-control agent, a filtration-control agent, an alkalinity source, a foamer, a viscosifier, a thinner, a deflocculent, or any combinations thereof [0084]-[0089].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the drilling fluid taught by Moeny to include at least .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Van Slyke et al. (US 10,316,238 B2), Van Slyke et al. (US 10,435,610 B2), McDaniel et al. (US 10,557,072 B2) and Van Slyke et al. (US 10,717,915 B2) also teach similar electrocrushing drilling fluids.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A LOIKITH whose telephone number is (571)270-7822.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Catherine Loikith/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        


10 March 2021